Citation Nr: 0909576	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-20 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee disorder.  

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
right ankle disorder.  

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
back disability, claimed to be related to a Department of 
Veterans Affairs (VA) MRI in October 2002.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a fractured right ankle with degenerative 
arthritis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran served on active duty June 1981 to August 1983. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
VA Regional Office (RO) in Waco, Texas, which, in pertinent 
part, denied entitlement to an increased rating for a right 
ankle disability, denied entitlement to service connection 
for a bilateral hip disability, found that new and material 
evidence had not been submitted to reopen the claim for 
entitlement to service connection for a left knee disability, 
and denied entitlement to compensation under 38 U.S.C. § 1151 
for a low back disability.

In May 2008, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

In August 2008, the Board remanded this matter for further 
development.  

The issues of entitlement to service connection for a 
bilateral hip disability and the reopened claim of service 
connection for a left knee disorder are remanded to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on her part.  


FINDINGS OF FACT

1.  The RO denied service connection for a left knee disorder 
in October 1983 and the grounds that the record did not show 
a left knee disability.  The Veteran was notified of this 
decision in November 1983 and did not appeal.  Thus, the 
decision became final.

2.  Evidence received since the denial of service connection 
for a left knee disorder in November 1983, includes competent 
evidence of a current left knee disability, and raises a 
reasonable possibility of substantiating the claim.

3.  The proximate cause of current degenerative disc disease 
of the back was an MRI performed by VA in October 2002, and 
this event was not reasonably foreseeable.

4.  The veteran's right ankle disorder results in no more 
than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The RO's November 1983 rating determination denying 
service connection for a left knee disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the November 1983 rating 
determination denying service connection for a left knee 
disorder is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a back disorder resulting from an 
October 2002 MRI performed at a VA facility have been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right ankle fracture have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 
4.45 4.71a, Codes 5270, 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
left knee disability, further assistance is unnecessary to 
aid the Veteran in substantiating that aspect of her appeal.

The Veteran's status has been substantiated.  In June 2004, 
June 2007, and August 2008 letters, the Veteran was provided 
with notice that informed her of the evidence needed to 
substantiate her claim.  The letter also told her what 
evidence she was responsible for obtaining and what evidence 
VA would undertake to obtain.  The letter further requested 
her to submit relevant evidence in her possession.  The 
Veteran was also provided with notice as to the disability 
rating and effective date elements of the claim in March 2006 
and August 2008 letters. 

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Veteran was notified of 
the Vazquez-Flores elements in an August 2008 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

As it relates to the issues of an increased evaluation for a 
right ankle disorder and compensation under § 1151, all 
available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded VA examinations.  Based upon the foregoing, no 
further action is necessary to assist the veteran in 
substantiating the claim.

Left Knee

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new 
and material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

If a chronic disease is identified in service, manifestations 
of the same disease at any time, no matter how remote, after 
service will be service connected.  38 C.F.R. § 3.303(b) 
(2008).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury." The current paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected. However, VA will not 
concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-
connected disease or injury is established by medical 
evidence created before the onset of aggravation or by 
the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury. 
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level. 
38 C.F.R. § 3.310(b).

In October 1983, the RO denied service connection for a left 
knee disorder.  In denying service connection for a left knee 
disorder, the RO noted the results of the September 1983 VA 
examination which found no evidence of a left knee disorder.  
The RO denied service connection on the basis that there was 
no evidence of a left knee disorder shown by the evidence of 
record.  The Veteran was notified of this decision in 
November 1983 and did not appeal.  Thus, the decision became 
final.  

Evidence received subsequent to the November 1983 rating 
determination includes numerous VA outpatient treatment 
records, private treatment records, statements from the 
veteran, and the testimony of the veteran at her May 2008 
Travel Board hearing.  

In a June 2008 report, S. Johnson, M.D., indicated that he 
had reviewed the records that the Veteran had brought with 
her, which showed a history of an ankle fracture in 1981.  He 
observed that the Veteran had indicated that she had 
developed pain into her hips, back, and left knee since that 
time and that she had never walked the same again.  He noted 
that the Veteran would likely have continuing ongoing 
problems with her low back, hips, and left knee.  He stated 
that it was more likely than not that the above problems were 
caused by the service-connected right ankle disorder.  No 
diagnoses were reported.

Evidence received subsequent to the November 1983 rating 
determination now includes evidence of a current disability 
and of a possible relationship between the current disorder 
and the veteran's service-connected right ankle disability.  
This evidence was not of record at the time of the previous 
denial, relates to the bases of the prior denial, and raises 
a reasonable possibility of substantiating the claim. 38 
C.F.R. § 3.156(a).  As such, the claim should be reopened.

1151

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.

Under 38 U.S.C.A. § 1151 the additional disability must be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault, or an 
event not reasonably foreseeable.  Id. 

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The Veteran was scheduled to undergo a MRI of her right ankle 
in October 2002.  An October 23, 2002, VA treatment record 
shows that the MRI machine was noted to have stopped 
suddenly, and the Veteran had reported having had low back 
pain since that time. 

A VA outpatient treatment note shows the veteran was seen 
with a complaint of chronic low back pain in February 2003.  
Similar complaints were noted in August 2003 and in 2005.

At her May 2008 hearing, the Veteran testified that she had a 
pinched nerve in her back as a result of a MRI that was 
performed on her right ankle.  The Veteran reported that as 
she was being moved into the MRI machine it stopped suddenly 
and she had immediate pain in her back.  She noted that the 
MRI was performed despite her complaints of pain.  She stated 
that by the end of the MRI she was virtually in tears had to 
be helped off the table and put her in a wheelchair and taken 
to the emergency room.  She indicated that she had not been 
told by any medical provider that her back problems were 
related to the MRI.  She expressed her belief that the MRI 
performed in October 2002 aggravated a previous back injury.  
The Veteran indicated that her back condition had worsened 
following the MRI.  

In August 2008, the Board remanded this matter for an 
examination, with the examiner being requested to determine 
whether any current back disability was caused or aggravated 
by the MRI performed on October 23, 2002, at the Dallas VAMC.

In a September 2008 report, a VA examiner indicated that he 
had reviewed the claims folder.  He noted that the Veteran 
had had a MRI of her right ankle in October 2002 which was 
normal except for a calcaneal spur.  The examiner observed 
that the Veteran had numerous follow-ups by the orthopedic 
department at the Dallas VAMC following the MRI.  He 
indicated that there was absolutely no mention of her 
complaining of back pain.  The notes covered the time period 
from September 2002 to late 2003.  She was placed in a cast 
to her right ankle and then a boot.  The examiner observed 
that the Veteran was seen at the Dallas VAMC Pain Clinic in 
July 2003 with secondary complaints concerning her back, 
hips, leg, shoulder, wrist, left leg, and knee.  There was no 
indication that the MRI had caused this.  

The examiner stated that it was his opinion that since there 
was no mention of back pain after the MRI, it was less likely 
than not that the MRI caused her back disability.  There was 
no indication that there was carelessness, negligence, lack 
of proper skill, or error in judgement or fault of VA.  

While the examiner has provided a negative opinion, that 
opinion is obviously based on an inaccurate reading of the 
record.  He reported, incorrectly, that there were no 
complaints of back pain following the MRI.  The record 
documents that the veteran complained of back pain 
immediately following the MRI and was seen on regular 
occasions thereafter.  

The opinion can be read as saying that if there was mention 
of back pain after the MRI, it would be attributed to the 
MRI.  Since the record discloses such complaints after the 
MRI, the Board concludes that the record supports a finding 
that the MRI caused the subsequently identified back 
disability.  Although the veteran has testified that she may 
have had a pre-existing back disability that was aggravated 
by the MRI, the record shows degenerative disc disease only 
after the MRI.  Hence, the record supports a conclusion that 
the disability was caused rather than aggravated by the MRI.

The remaining question is whether the back injury was a 
result of fault or negligence or an event not reasonably 
foreseeable.  The consent, if any, signed by the Veteran is 
not of record.  A back injury would not seem to be a 
reasonably foreseeable complication of a MRI of the ankle.  
The evidence thus supports a conclusion that the MRI caused 
or aggravated the current degenerative disc disease of the 
low back and that such injury was the result of an event not 
reasonably foreseeable.  The record supports the grant of 
compensation under 38 U.S.C.A. § 1151 for the Veterans 
current low back disability.



Right Ankle

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be a assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves.  These determinations are, 
if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2008).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle. 38 
C.F.R. § 4.71a, Diagnostic Code 5271. Normal range of ankle 
motion is dorsiflexion to 20 degrees and plantar flexion to 
45 degrees. 38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

In May 2004, the Veteran requested an increased evaluation 
for her right ankle disorder.  

The Veteran was afforded a VA examination in November 2004.  
At the time of the examination, the Veteran reported using a 
cane on an intermittent basis.  She also noted wearing an AFO 
brace for stability about two times per month.  She estimated 
that she could walk for about an hour at a leisurely pace on 
flat terrain.  The Veteran reported that she could stand for 
two hours but noted that it hurt all the time.  She avoided 
stairs but when having to go up or down them she went one 
step at a time.  She used the left foot and ankle going up 
and the right foot and ankle coming down.  The Veteran did 
not currently do any exercise.  

Physical examination found the veteran to be very 
cooperative.  She could dorsiflex the right ankle to 15 
degrees.  Plantar flexion was to 40 degrees. Inversion was to 
7 degrees while eversion was to 3 degrees.  No deformity or 
ankylosis was seen.  The Veteran had mild tenderness in the 
soft tissue below the medial malleolus.  The examiner was not 
able to palpate pedal pulses in the right foot.  A diagnosis 
of status post fracture of the right ankle with degenerative 
joint disease was rendered.  

The examiner noted that the Veteran had pain virtually all 
the time.  She was currently under the care of a Pain 
Management Center.  She reported vague weakness and fatigue, 
although she could stand for up to two hours and could walk 
for up to one hour on a flat surface.  Functional impairment 
was noted to be minimal.  

The examiner noted there was no pain exhibited on motion 
testing and that repetitive use did not appear to cause 
additional limitation.  While the Veteran described 
instability in the ankle, the examiner could not find the 
instability.  

The Veteran was afforded an additional VA examination in 
September 2007.  At the time of the examination, the Veteran 
reported experiencing daily 6/10 mechanical right ankle pain 
symptoms.  She reported having flare-up 8/10 pain on a daily 
basis upon awakening which lasted for about 1/2 hour.  She 
denied any ankle effusion.  The Veteran indicated that her 
right ankle was chronically unstable and that she had to be 
careful where she stepped to avoid twisting it.  The Veteran 
had been prescribed an ankle foot orthosis in the past.  She 
did not use it because it caused increased pain.  She had a 
lace up canvas ankle splint that she used for strenuous 
activities.  The Veteran used Tramadol which was beneficial.  
She had been employed as an eighth grade math teacher since 
October 2006.  She noted increased pain with prolonged 
standing.  The Veteran could complete routine sedentary 
activities of daily living as required.  She noted increased 
ankle pain with prolonged walking or standing.  

Physical examination revealed that the Veteran walked slowly 
and deliberately with an antalgic gait favoring the right 
leg.  The right ankle was minimally arthritic without 
effusion.  There was normal skin color and temperature.  
There was no ligamentous laxity.  Achilles tendon was intact, 
nontender, and of normal alignment.  There was 4 degrees of 
valgus angulation of the os calcis in relation to the long 
axis of the tibia.  Plantar flexion was from 0 to 45 degrees, 
both pre and post repetitive motion.  Dorsiflexion was from 0 
to 20 degrees, both pre and post repetitive motion.  
Inversion was from 0 to 30 degrees pre and post repetitive 
motion, and eversion was from 0 to 15 degrees both pre and 
post repetitive motion.  There was no apparent pain, loss of 
motion, weakness, fatigability, or loss of coordination 
during or following three repetitions of range of motion.  It 
was the examiner's impression that the Veteran had mild 
degenerative joint disease with anterior tibial spurring, 
with slight degenerative joint disease at the talonavicular 
joint with superior spurring on the navicular.  There was 
also a large calcaneal spur.  

At the time of her May 2008 hearing, the veteran testified 
that her right ankle hurt all the time, especially when 
standing on it.  She noted that she was certified to teach 
full-time but could not do so because of the pain in her 
ankle.  She indicated that she could not walk normally.  The 
Veteran stated that on occasion the pain was so bad that she 
could not walk.  She noted that she had been given a brace 
but did not use it very often as it hurt to have it on.  The 
Veteran testified as to having no motion with extreme pain.  
The Veteran reported having pain throughout range of motion 
in her ankle.  The Veteran stated that she could work 11 days 
per month.  

At the time of her November 2004 VA examination, the veteran 
was noted to have dorsiflexion of the right ankle to 15 
degrees and plantar flexion to 40 degrees.  No deformity or 
ankylosis was seen.  Functional impairment was noted to only 
be minimal.  At the time of the September 2007 VA 
examination, the veteran was noted to have plantar flexion  
from 0 to 45 degrees, dorsiflexion from 0 to 20 degrees, 
inversion from 0 to 30 degrees, and eversion from 0 to 15 
degrees, with the reported ranges of motion not changing with 
repetition.  

The Board notes that the Veteran has complained of ankle pain 
at the time of each VA examination.  However, the VA 
examiners have indicated that there is no additional loss of 
motion with repetitive use.  The objective medical findings 
made at the time of the VA examinations do not reveal 
clinical objective pathology of functional loss due to pain, 
limitation of motion, weakness, etc., which would permit 
assignment of a higher evaluation under these criteria.  
Specifically, loss of functioning arising from pain and 
weakness has not been shown to be or described as marked at 
the time of any VA examination. The Board further notes that 
there has been no demonstration of ankylosis.  As such, an 
evaluation in excess of 10 percent for residuals of a right 
ankle fracture is not warranted.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's right ankle disorder is manifested by pain and 
limitation of motion.  These symptoms are contemplated by the 
rating criteria.  As such, the criteria for referral for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a left knee disorder.

The claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for a back disability, claimed to be related to a VA 
MRI in October 2002, is granted.

An evaluation in excess of 10 percent for residuals of a 
fractured right ankle with degenerative arthritis is denied.  


REMAND

With regard to the now reopened issue of entitlement to 
service connection for a left knee disorder and the claim for 
a bilateral hip disability, the Board notes that under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service and/or a 
service-connected disability; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  

The June 2008 statement from Dr. Johnson provides evidence of 
possible current hip and left knee disabilities and of a link 
between those disabilities and her right ankle disorder.  An 
examination is needed to determine whether the Veteran has 
current left knee and hip disabilities related to service or 
her service-connected right ankle disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current hip and left knee 
disorder.  The claims folder should be 
made available to the examining physician 
for review.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  

The examiner should answer the following 
questions: Does the veteran currently 
have left knee or bilateral hip 
disorders?  If so, is it at least as 
likely as not (50 percent probability or 
greater) that any hip or left knee 
disorder, if found, is related to the 
veteran's period of active service?  If 
not, is it at least as likely as not that 
the veteran's service-connected right 
ankle disorder caused or aggravated 
(permanently worsened) any current left 
knee or hip disorder?  The examiner 
should provide rationales for these 
opinions.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


